UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 15-2582


RORIE N. WILSON,

                Plaintiff – Appellant,

          v.

CBS CORPORATION, f/k/a    Viacom,    Inc.,   f/k/a   Westinghouse
Electric Corporation,

                Defendant – Appellee,

          and

AC&S, INC.; AMCHEM PRODUCTS, INC.; C.E. THURSTON & SONS,
INC.; COMBUSTION ENGINEERING, INC.; DANA CORPORATION,
Individually & As a Successor in Liability to Smith
Kanzler; THE FLINTKOTE CO.; GENERAL REFRACTORIES COMPANY;
GEORGIA-PACIFIC CORPORATION; HALLIBURTON ENERGY SERVICES
CORP.; HONEYWELL, INC., agent of Allied-Signal, Inc.
(Formerly   Allied   Corporation)   Successor-in-Interest   to
Bendix Corporation; HOPEMAN BROTHERS, INC.; INTERNATIONAL
MINERALS & CHEMICAL CORP., now known as I.M.C. Corporation;
INTERNATIONAL     PAPER     CORPORATION,    f/k/a     Champion
International Corporation, f/k/a U.S. Plywood Corp. &
Champion Papers, Inc.; OWENS-ILLINOIS, INC.; RAPID AMERICAN
CORPORATION; SELBY, BATTERSBY & CO., now known as SB
Decking, Inc.; UNIROYAL, INC.; WACO INSULATION, INC., now
known as Waco, Inc.; GARLOCK, INC.; GENERAL ELECTRIC CO.;
METROPOLITAN LIFE INSURANCE CO.,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.      Robert J. Krask,
Magistrate Judge. (4:14-cv-00091-RJK)
Submitted:   October 6, 2016          Decided:    November 21, 2016


Before KING, FLOYD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul A. Weykamp, LAW OFFICES OF PAUL A. WEYKAMP, Hunt Valley,
Maryland, for Appellant. Patricia Bugg Turner, Henry N. Ware,
Jr., Elizabeth Scott Turner, SPOTTS FAIN PC, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Rorie     N.    Wilson      appeals    the    magistrate       judge’s      orders

excluding the testimony of Wilson’s expert witness and granting

summary judgment in favor of the Appellee.                   We have reviewed the

record and find no reversible error.                Accordingly, we affirm for

the   reasons    stated      by   the   magistrate        judge.      Wilson      v.   CBS

Corp.,   No.    4:14-cv-00091-RJK           (E.D.   Va.    Nov.     19,    2015).       We

dispense      with    oral     argument      because       the     facts    and     legal

contentions     are    adequately       presented    in     the    materials      before

this court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                            3